EXHIBIT 10.19
 
 
EMPLOYMENT AGREEMENT BETWEEN NVIDIA AND DAVID SHANNON
 
July 12, 2002
 
David Shannon
2701 San Tomas Expressway
Santa Clara, CA 95050
 
Dear Mr. Shannon,
 
NVIDIA Corporation is pleased to confirm our offer of employment for the
position of VP, General Counsel, reporting to Jen-Hsun Huang, based out of the
Santa Clara office. The salary for this position will be at a starting rate of
$20,833.33 per month, $250,000 annually, less payroll deductions and all
required withholdings.
 
In addition to your base salary, you will be eligible to earn annual incentive
compensation of up to $200,000, less payroll deductions and required
withholdings (“Annual Incentive Compensation”) for the fiscal year 2004
(February 2003 through January 2004). Any Annual Incentive Compensation paid to
you shall be determined based upon the Company’s performance against certain
objectives and your accomplishment of certain performance objectives established
for you by the Company. You must remain employed with the Company through the
end of the fiscal year in order to be eligible to receive any Annual Incentive
Compensation for that year. Annual Incentive Compensation will be calculated and
paid within sixty (60) days of the end of the fiscal year. After the first 6
months of your employment (August 2002 through January 2003) you will receive a
guaranteed annual incentive compensation of $300,000.
 
Included in this offer is a sign-on bonus of $50,000.00, less standard
deductions and withholdings. If you resign or are terminated with cause prior to
one year, this bonus shall be returned to NVIDIA.
 
The stock options for this position will be 250,000 shares, subject to approval
by the Board of Directors. The option price cannot be guaranteed until after the
options are approved. Options are approved at the end of each month. You will be
paid semi-monthly and you will be eligible for the following company benefits:
health insurance, vacation, sick leave, holidays, Employee Stock Purchase Plan
and a 401(k) Plan. NVIDIA can change your duties, compensation, and benefits at
its discretion.
 
In the event your employment with the Company is involuntarily terminated (i)
within the first twelve (12) months of your employment, and (ii) as a direct
result of the successful completion of an Acquisition of the Company, with
respect to your initial stock option, as of the date your employment ends, you
will vest in (and be able to exercise) the number of shares that would have
vested had you remained employed with the Company for one year from the date
your employment began. For purposes of this paragraph, an Acquisition of the
Company means: (1) the sale or other disposition of all or substantially all of
the assets of the Company, other than in connection with a reorganization; (2) a
merger, reverse merger or consolidation of the Company where the stockholders
immediately prior to the merger do not own fifty percent (50%) of the combined
voting power of the surviving corporation after the merger; or (3) the
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or an Affiliate of the Company) of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of the Company representing at least fifty percent
(50%) of the combined voting power.
 
In connection with your employment with NVIDIA, you will be working with and
have access to certain confidential and proprietary information relating to
NVIDIA’s business, it’s employees, and third parties. Attached is a copy of a
Proprietary Information Agreement, which you must read and sign prior to
beginning your employment. If you have questions regarding the agreement, please
contact John McSorley, Vice President of Human Resources.
 
You may terminate your employment with the Company at any time simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.



--------------------------------------------------------------------------------

 
As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. You should bring the appropriate document(s) with you
(see attached Employment Verification letter that lists acceptable documents)
when you report to work.
 
I’m sending along an extra copy of this letter. If you wish to accept employment
at NVIDIA under the terms described above, please indicate by signing this
letter below and returning it immediately to John McSorley, Vice President of
Human Resources. Please also take time to review and sign the Proprietary
Information Agreement and return to John McSorley on or before your start date.
If you accept our offer, we would like you to start no later than August 5,
2002. This offer is valid until July 19, 2002.
 
This letter, together with the attached Proprietary Information Agreement
contains the entire agreement between you and NVIDIA concerning your employment
relationship. It cannot be modified except in a signed agreement and it
supersedes any other representations or promises made to you by anyone, whether
oral or written.
 
We are excited about having you join us. We look forward to your favorable reply
and to a productive and enjoyable work relationship. Please report to work at
8:30AM on your start date for orientation.
 
Sincerely,
 
/s/    JEN-HSUN HUANG      

--------------------------------------------------------------------------------

President/CEO
NVIDIA Corporation, Inc.

 
 
/s/    DAVID M. SHANNON    

--------------------------------------------------------------------------------

Accepted
  
July 23, 2002
Date
  
July 26, 2002
Starting Date